Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 28 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Horst 3,359,560 (see col. 3, lines 32-75 and col. 4, lines 1-18 and 19-26).   
Horst discloses two different embodiments in forming a composite dielectric material.  The first combines polystyrene beads mixed with conductive elements with plain polystyrene beads (see col. 3, lines 32-75) and the second combines foamed –ie, expanded—polystyrene particles with unfoamed polystyrene particles (see col. 4, lines 1-18), either embodiment forming a lay-up mixture in either instance.  Since col. 3, lines 41-45 disclose that the conductive elements are supported in a matrix of polystyrene foam, it is clear that the beads in at least the first embodiment must be expanded –ie, expanded— polystyrene particles would not be subjected to any additional expansion, it is submitted that the unfoamed—ie, expandable-- polystyrene particles in the second embodiment would be expanded during the steam molding/heat fusion as taught at col. 4, lines 19-26, since this clearly is the case for the polystyrene beads of the first embodiment.  It is further submitted that the steam molding as taught in Horst would necessarily constrain the expansion as set forth in instant claim 28, since the mold is clearly closed and the closure thereof would constrain the expansion.  The only aspect missing from instant claims 15 and 28 in the second embodiment of Horst is a direct teaching that the particles are microparticles.  However, the Abstract of Horst teaches that the dimensions of the beads—or particles—are no greater than 1/8 wavelength of the operating frequency, which is in the high radio frequency or microwave range (see col. 1, lines 45-47).  High radio frequency has a frequency such that the wavelength is as short as 1 cm, which would indicate that the particles would be smaller than 1250 microns.  Such particles would be considered to be microparticles.  It is on this basis that instant claims 15 and 28 are submitted to be anticipated by Horst.  Indeed, it is clear from the second embodiment of Horst that both expanded—ie, foamed-- and expandable—ie, unfoamed-- particles are used to form a mixture that constitutes the 
2.Claims 16, 18, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst.
Horst discloses the basic claimed method as set forth in paragraph 1, supra, the reference failing to teach that a dielectric structuring material and conductive elements are added, wherein the conductive elements are glitter/flitter particles, that the dielectric material is ABS, that the constraining prevents expansion and that the heating increases the pressure within the container.  The instant dielectric structuring material is well known in the art—Official Notice is hereby taken of this—and such simply constitutes the addition of multiple foams or particles that would allow for the final article to have the desired dielectric effect and would have been an obvious addition in Horst to attain this benefit.  As noted in paragraph 1, supra, the first embodiment of Horst employs conductive elements that are submitted to constitute the instant glitter or flitter—ie, they are insulated from each other.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the conductive glitter/flitter of the first embodiment of Horst with the second embodiment dependent on the exact 
3.Claims 1-4, 6, 7, 9-11, 14, 23-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Japanese Patent 2000-272,020 (see the Abstract).
Horst discloses the basic claimed method of preparing a composite dielectric material –and lens/RF antenna lens, see the Abstract and col. 1, lines 44-47—as set forth in paragraphs 1 and 2, supra, the primary reference containing disclosure to include combining expandable microparticles expanded microparticles and conductive elements as a mixture within a container and then heating the mixture to form an 
4.Claims 15, 16, 18, 28, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aki et al 2004/0029985 in view of Horst 3,359,560.
Aki et al discloses (see paragraphs 0034, 0037 and 0041) forming a composite dielectric material mixture to form a lens (see paragraph 0026) by compounding a dielectric inorganic filler with a resin to form particles or beads containing the filler, pre-expanding the beads to obtain expandable beads, filling them into a mold and heating them under pressure to heat fuse and expansion mold the beads.  The primary reference essentially lacks the aspects of combining expanded particles and conductive elements with the pre-expanded beads.  As noted in paragraphs 1 and 2, supra, such materials are known from Horst to be added to a dielectric mixture.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Aki et al by combining expanded particles and conductive elements into the dielectric mixture dependent on the exact dielectric properties desired for the final product.  Note that in this rejection, the fact that the beads of Aki et al have been pre-expanded does 
5.Claims 1-4, 6, 7, 9-11, 14. 23-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aki et al 2004/0029985 in view of Horst 3,359,560 and 
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

  

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742